January 4, 1937. The opinion of the Court was delivered by
This is the second appeal in this case. The first appeal resulted in this Court remanding the case for a new trial for the reason that inadmissible and prejudicial testimony had been allowed. See Waites v. Brotherhood, 181 S.C. 215,186 S.E., 276.
On the second trial, again resulting in a verdict for plaintiff-respondent, and from which this appeal is had, the testimony and exhibits are the same, with the exceptions: The inadmissible testimony is absent, and the witness, C.B. Smith, testified he had never instructed the members of appellant that they could pay their dues other than as provided in the Constitution and by-laws of appellant, and retain the benefits provided; and that, when he testified in the first trial that the dues could be paid at any time within the quarter without the member losing any accrued rights, and that he had given out this information to *Page 349 
the membership generally, such testimony was untrue; that he was confused, excited, and mixed up at the first trial.
Respondent put in evidence the pertinent portion of the testimony of the witness Smith on the first trial.
The sole point involved in this appeal: Refusal to direct a verdict for the defendant on the evidence and under the terms of the by-laws governing the contract between the parties.
"The rule is generally recognized that on a motion for a directed verdict the evidence must be considered most favorably to the opponent of that motion, and that the jury may properly pass on inferences from determined facts as well as disputed facts, and contradictions in the testimony of a witness as well as his credibility." Tyler v. Sovereign Camp,W.O.W., 177 S.C. 454, 181 S.E., 650, 651. Waites v.Brotherhood, supra, makes further discussion unnecessary.
Affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM and FISHBURNE concur.